Appellant files a motion for rehearing, insisting that the facts herein do not show him guilty of a violation of the law. Responding to appellant's insistence that we did not discuss his bill of exception No. 2, we state that in our opinion the action of the prosecuting attorney in exhibiting to a witness on the stand a certain pistol and asking him if that was the pistol which he took from appellant on the occasion in question, and then placing the pistol on a table in the courtroom where the jury could see it, presents no reversible error. The instant case differs materially on its facts from the case of Farris v. State, 251 S.W. 224, cited by the appellant in his motion. In the case before us appellant gave an explanation of his possession of the pistol to the officers when they arrested him upon the charge of carrying the same, that was apparently inconsistent with the theory advanced by him upon the trial hereof. Upon this trial appellant accounted for his possession of the pistol at the time of his arrest solely upon the proposition that he had left it at his mother-in-law's home in Beaumont some time before, and that he had gone from Port Arthur to Beaumont after it on the afternoon of his arrest, and was conveying it to his home in Port Arthur. When arrested he made no such explanation, but said more than once that he was carrying the pistol because he was afraid of hi-jackers. We further observe that while he claimed on this trial to have gone to his mother-in-law's and obtained the pistol for the purpose of carrying it to his home in Port Arthur on the afternoon of his arrest, he did not produce as witnesses his mother-in-law or any other person who was at the house where he claimed to have gotten it, nor did he account in any way for the failure to produce such testimony.
Believing the case has been properly disposed of, the motion for rehearing will be overruled.
Overruled. *Page 458